                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: I /    s{/1,,a .
 REMBRANDT 3D HOLDING, LTD.,

                             Plaintiff,

                        V.                                       No. 17-CV-882 (RA)

 STREAM TV NETWORK, INC., RAJA                                          ORDER
 RAJAN, MATHAU RAJAN, WALTER
 ROELEN, BART BARENBRUG, PETER
 ROELEN and HANS ZUIDEMA,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         ORDERED that counsel for all parties appear for a status conference on February 28,

2020 at 10:15 a.m. in Courtroom 1506 of the U.S. District Court for the Southern District of New

York, 40 Foley Square, New York, New York.

         IT IS FURTHER ORDERED that, by February 21, 2020, the parties submit a joint letter,

updating the Court on the status of this action and the parties' settlement efforts.

SO ORDERED.

Dated:     January 31, 2020
           New York, New York

                                                   Ronni A rams
                                                   Unitea States District Judge
